Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or teach the combination of the claimed system, specifically requiring a track comprising at least two zones: a growing zone and a harvesting zone, at least one cart carrying a plant moving on the track, one or more sensors, and a controller incorporated to control the movement of the cart on the track. More specifically, the controller causes the cart to recycle a plant if it is deemed to not be ready for harvest, based on data provided by the one or more sensors.
The concept of a cart bypassing a harvesting zone to allow a plant more time to grow is not found in the art. Criticality for such concept is found in the instant disclosure in [0103] for example, which contemplates that the plant may need more time or resources to grow to a harvesting size, thus “selectively provid[ing an] extended period of growth for the plants.” 
Specific to Hassle (US 2013/0104453), while Hassle discloses a similar plant growing and conveying system, the disclosure teaches away (as successfully pointed out by Applicant on pages 8-9 of the submitted remarks) from the claimed limitation of two sections of track and putting the plant back on the growing track if not harvested, since Hassle contemplates that the unsuccessful plant material is discarded in a biogas production facility, thus destroying the plant.
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643